United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF THE ARMY, ANNISTON
ARMY DEPOT, Anniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-155
Issued: August 5, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 20, 2008 appellant filed a timely appeal from the August 12, 2008 merit
decision of the Office of Workers’ Compensation Programs denying his traumatic injury claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant established that he sustained an injury in the performance
of duty on May 28, 2008. He believes that he should be covered by compensation for time off
from work and medical costs because this shoulder injury is just a reinjury of a prior accepted
injury under another case file number.
FACTUAL HISTORY
On June 4, 2008 appellant, a 43-year-old heavy mobile equipment mechanic leader, filed
a traumatic injury claim (Form CA-1) for injury to his left shoulder and neck. He attributed his
injury to a May 28, 2008 incident when he slipped while getting out of an M9ACE armored
combat earthmover. Appellant alleged that, after slipping, he caught himself, thereby preventing

a fall. He also has an accepted condition for left shoulder rotator cuff sprain1 for which he
received medical treatment. This condition arose from an injury occurring on May 21, 2002.
Appellant submitted a May 30, 2008 clinic pass signed by a person whose signature is
illegible. This individual recommended appellant see a private physician, be referred to the
compensation office and provided a list of work restrictions. Appellant also submitted a May 30,
2008 medical report signed by Dr. Ting J. Tai, Board-certified in occupational medicine. Dr. Tai
reported that appellant complained of constant shoulder and neck pain that arose when he slipped
while getting out of a tank.
In a June 4, 2008 medical report, Dr. P. Lauren Savage, a Board-certified orthopedic
surgeon, reported that a magnetic resonance imaging (MRI) scan revealed a partial rotator cuff
tendon tear and acromioclavicular joint impingement of the rotator cuff. He diagnosed appellant
with complete tear of the rotator cuff tendon, rotator cuff tendinitis and subacromial bursitis.
Dr. Savage stated that appellant was not fit for work and recommended, as treatment, an open
acromioplasty mumford and partial distal clavicle resection. In a separate June 4, 2008 medical
note, he asserted that appellant could not return to work.
By request dated June 6, 2008, Dr. Savage requested authorization for the following
surgical procedure: open acromioplasty mumford and partial distal clavicle resection. In a
medical note also dated June 6, 2008, he excused appellant from work, due to a complete left
shoulder rotator cuff tear and noted that surgery was pending approval.
Appellant submitted a June 9, 2008 medical authorization form (CA-16).2
By letter dated June 12, 2008, the Office notified appellant that his claim had originally
been received as a simple, uncontroverted case which resulted in minimal or no time loss. It also
noted that the merits of appellant’s claim had not been formerly considered. The Office reported
that it had received a request on June 10, 2008 from appellant’s physician for authorization to
perform a surgical procedure to partially remove appellant’s collar and shoulder bones. It
notified appellant that this request could not be authorized as the evidence of record was not
sufficient such that it could accept his claim.
In a subsequent medical note dated June 23, 2008, Dr. Savage reported that appellant
could return to work, provided he was assigned to sedentary, light duty with the following
restrictions: no lifting, no using of ladders and no overhead work. In a separate medical report
dated June 23, 2008, he observed, upon examination, tenderness to palpation of appellant’s
cervical spine and radicular pain that radiated into both arms. Dr. Savage also observed
generalized tenderness in appellant’s shoulder upon palpation. He reported that an MRI scan
conducted May 29, 2008 showed an acromioclavicular degenerative joint disease, mild tendinitis
and impingement syndrome. Dr. Savage diagnosed appellant with rotator cuff tendinitis,
1

OWCP File No. xxxxxx998.

2

The Board notes that the Office issued a Form CA-16. A properly executed Form CA-16 creates a contractual
obligation, which does not involve the employee directly, to pay the cost of the examination or treatment regardless
of the action taken on the claim. See Elaine M. Kreymborg, 41 ECAB 256, 259 (1989). The Form CA-16 issued to
appellant did not authorize examination or treatment and was missing its second page and, therefore, was not
properly executed.

2

subacromial bursitis, cervical disc degeneration and cervicalgia. He recommended physical
therapy. The record reflects that the Office authorized 32 units of physical therapy.
In a medical report dated June 23, 2008, a physician, whose name is illegible, reported
findings following an MRI scan of appellant’s cervical spine. The physician reported finding
severe bilateral, C6-7, severe right and moderate left C4-5 and moderate right C3-4 foraminal
stenosis. The physician also reported finding mild spinal stenosis at C3 through C7.
Appellant submitted medical records from Cunningham Pathology concerning a July 24,
2008 appointment for an undefined and unidentified procedure related to cervical degenerative
joint disorder. In a separate medical note dated July 24, 2008, C. Gilbert, a registered nurse,
asserted that appellant could not drive or operate machinery for 24 hours after the procedure.
Appellant filed a compensation claim (Form CA-7) for the period July 24 through 25, 2008. The
record reflects that he claimed 17 hours leave without pay for this period.
By decision dated August 12, 2008, the Office denied appellant’s compensation claim
because the medical evidence of record did not demonstrate that the claimed medical condition
was related to the established work-related event.3
LEGAL PRECEDENT -- ISSUE 1
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.4 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.5
A person who claims benefits for a work-related condition has the burden of establishing
by the weight of the medical evidence a firm diagnosis of the condition claimed and a causal
relationship between that condition and factors of federal employment.6 Causal relationship is a
medical issue and the medical evidence generally required to establish causal relationship is
rationalized medical opinion evidence. Rationalized medical opinion evidence is medical
evidence which includes a physician’s rationalized opinion on whether there is a causal
relationship between the employee’s diagnosed condition and the compensable employment
3

The Board notes that appellant submitted additional evidence, consisting of medical notes and reports. The
Board may not consider evidence for the first time on appeal which was not before the Office at the time it issued
the final decision in the case. 20 C.F.R. § 501.2(c). See J.T., 59 ECAB ___ (Docket No. 07-1898, issued
January 7, 2008) (holding the Board’s jurisdiction is limited to reviewing the evidence that was before the Office at
the time of its final decision.) As these medical reports and notes were not part of the record considered by the
Office, the Board may not consider them for the first time on appeal.
4

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

5

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
6

See Roy L. Humphrey, 57 ECAB 238 (2005); see Naomi A. Lilly, 10 ECAB 560, 574 (1959).

3

factors. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.7
ANALYSIS -- ISSUE 1
Appellant has a prior accepted claim for rotator cuff sprain. He filed a traumatic injury
claim for an alleged May 28, 2008 injury to his left shoulder and neck. The Office has accepted
that on May 28, 2008 appellant slipped and caught himself from falling while exiting an earth
mover but found appellant had not met his burden to prove that the accepted incident was
causally related to his current medical concerns. It is appellant’s burden to produce substantive,
probative and relevant evidence establishing that he sustained an injury and that the injury was
causally related to his accepted employment-related incident. The Board finds that the evidence
of record is insufficient to satisfy appellant’s burden of proof and, therefore, the Office properly
denied his traumatic injury claim.
The medical evidence of record consisted of medical reports and notes from Drs. Savage
and Tai.8 Dr. Tai’s medical report is of no probative value because it did not present findings
upon examination, a thorough review of appellant’s medical history or an opinion concerning a
causal relationship between a diagnosed condition and appellant’s accepted employment-related
incident. At best, he merely reiterated appellant’s allegations concerning how he was allegedly
injured combined with a diagnosis of pain. However, pain is merely a symptom, not a
recognized medical diagnosis, and is therefore not compensable.9 Moreover, appellant’s selfdiagnosed symptoms are not sufficiently substantive evidence for purposes of the Act.10
Therefore, Dr. Tai’s medical report is of no probative value and is insufficient to satisfy
appellant’s burden.
The medical reports from Dr. Savage are of limited probative value. None of
Dr. Savage’s medical reports presented a review of appellant’s medical history or, for that
matter, ever mentioned the previously accepted rotator cuff sprain condition. Moreover, they
lack a medical opinion concerning the causal relationship between a diagnosed condition and the

7

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
8

The medical evidence of record also contained a June 23, 2008 medical report from a physician whose name
was illegible. The illegibility of the physician’s name aside, this report is of limited probative value as it too did not
present findings upon examination, a thorough review of appellant’s medical history, any semblance of diagnosis or
an opinion concerning a causal relationship between a diagnosed condition and appellant’s accepted condition,
factors of his federal employment or an employment-related incident. See Mary E. Marshall, 56 ECAB 420 (2005)
(medical reports that do not contain rationale on causal relationship have little probative value). See also
Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB 332 (2001).
9

See C.F., 60 ECAB ___ (Docket No. 08-1102, issued October 10, 2008).

10

See Edgar G. Maiscott, 4 ECAB 558 (1952) (holding appellant’s self-serving declarations do not, in the
opinion of the Board, constitute evidence of a sufficiently substantial nature).

4

employment-related incident.11 At no time did Dr. Savage opine that a causal relationship
existed between appellant’s diagnosed condition and his employment-related incident. Thus
none of Dr. Savage’s medical reports are sufficiently rationalized to be of any probative value
and, therefore, are insufficient to satisfy appellant’s burden of proof.
Appellant has the burden of establishing, by the weight of the reliable, probative and
substantial evidence, that his condition was causally related to factors of his employment. The
Office advised appellant of the importance of submitting such competent evidence. As there is
no probative evidence of record establishing that appellant’s condition is causally related to his
federal employment, appellant has established that he sustained an injury in the performance of
duty and the Office properly denied his traumatic injury claim.
Appellant’s reference to the prior injury is not enough to prove causal relationship. This
incident was an intervening event and, to warrant compensation as a work-related incident, must
be established on its own with its own medical evidence establishing a causal relationship
between the May 2008 incident and the current medical conditions.
CONCLUSION
The Board finds that appellant has not established that he sustained an injury in the
performance of duty on May 28, 2008.
ORDER
IT IS HEREBY ORDERED THAT the August 12, 2008 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: August 5, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board
11

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal
relationship have little probative value). See also, Jimmie H. Duckett, supra note 8; Franklin D. Haislah, supra
note 8.

5

